Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 30, 36, 45-49, 59, 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20050009527) in view of Byun (US 20050288026), and further in view of Petrovic (US 20060018277) and Yi (US 20020114280).
With respect to independent claims:
Regarding claims 1/10/30/36/49, Sharma teaches A communication method, the method comprising: 
receiving, by a base station ([Fig.1a], NodeB and [0005], “The UTRAN has … base stations.”), a first message ([0032], report from a UE) from a terminal on an Uplink Shared Channel (UL-SCH) ([0017], “a PUSCH may also be assigned to the UE in this state, to be used for a USCH,” wherein the USCH stands for uplink shared channel. And [0032], “For the uplink data transmission on USCH the UE reports to the network the traffic volume (current size of RLC data buffers)”) the first message including first information about an amount of  ... data available for transmission in a ... buffer of the terminal ([0032], “The UE may use the USCH/DSCH to transmit signaling messages … using USCH … For the uplink data transmission on USCH the UE reports to the network the traffic volume (current size of RLC data buffers)” in the UE. See also [0019 and 0030]); 
allocating, by the base station, uplink resources based on the first information ([0032], “The UTRAN can use these measurement reports to re-evaluate the current allocation of the USCH/DSCH resources.”).
However, Sharma does not specifically disclose transmitting, by the base station, a second message to the terminal, the second message including second information about the uplink resources; and receiving, by the base station, the data from the terminal using the uplink resources, wherein the data is received on the UL-SCH, wherein the second information indicates location of the uplink resources in time and frequency domain.
In an analogous art, Byun teaches transmitting ([0075], “serving BS may transmit only its own UL-MAP.”), by the base station ([0075], serving BS), a message ([0075], UL-MAP information, and [0033], “Uplink Map (hereinafter referred to as `UL-MAP`) which contain information about sub-channel allocation, and the MS may transmit data to at least the BS according to the information about the sub-channel allocation.”) to the terminal ([0076], “the MS may receive only the UL-MAP of the serving BS.”), the message including second information about the uplink resources ([0069], time slot 811 is “indicated by an UL-MAP of a serving BS” for a MS to transmit uplink data.); and 
receiving, by the base station, the data from the terminal using the uplink resources ([0069], “the MS performs uplink data transmission using a sub-channel 811a which is allocated in a time slot 811 indicated by an UL-MAP of a serving BS.”), wherein the data is received on a uplink channel ([0069], sub-channel 811 is an uplink channel.),
wherein the second information indicates location of the uplink resources ([0069 and Fig.7], “the MS performs uplink data transmission using a sub-channel 811a which is allocated in a time slot 811 indicated by an UL-MAP of a serving BS.” And [0035 and Fig.1], “the x-axis denotes time and the y-axis denotes the frequency resource. The frequency resource signifies a plurality of sub-channels.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify allocated resource in time and frequency domain as taught by Byun. The motivation/suggestion would have been because there is a need to for a mobile station to locate allocated resource.
	However, the combination of Sharma and Byun does not teach the first message including first information about an amount of first data available for transmission in a first buffer of the terminal and an amount of second data available for transmission in a second buffer of the terminal, wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel.
In an analogous art, Petrovic teaches the first message ([0089], “traffic volume measurement information may e.g. contain data for RLC buffer occupancy of each logical channel.” And [0105], “The Node B may receive 1501 feedback.” And [0053],  including first information about an amount of first data available for transmission in a first buffer of the terminal ([0089], “The traffic volume measurement information may e.g. contain data for RLC buffer occupancy of each logical channel.” In other words, the “traffic volume measurement information” indicates buffer occupancy for first logical channel.) and an amount of second data available for transmission in a second buffer of the terminal ([0089], the “traffic volume measurement information” indicates RLC buffer occupancy for second logical channel.), wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel ([0053], “the feedback may be received in form of traffic volume measurement reports indicating the RLC buffer occupancy for at least one logical channel of the mobile terminal.”);
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify buffer occupancy for each logical channel in time and frequency domain as taught by Petrovic. The motivation/suggestion would have been because there is a need to report buffer occupancy for each logical channel.
In addition to Petrovic’s disclosure, another analogous art by Yi which teaches the first message ([0037], “report” [0033], “Multiplexer 242 can ... map a single logical channel to a single transport channel.” [0034], “the traffic volume of a transport channel can be simply calculated by obtaining the sum of the buffer occupancies of the logical channels mapped into the transport channel.” [0037], “traffic volumes of all the transport including first information about an amount of first data available for transmission in a first buffer of the terminal ([0037], “traffic volume of each transport channel,” for example, buffer occupancy for a first transport channel.) and an amount of second data available for transmission in a second buffer of the terminal ([0037], “traffic volume of each transport channel,” for example, buffer occupancy for a second transport channel.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify buffer occupancy for each logical channel in time and frequency domain as taught by Yi. The motivation/suggestion would have been because there is a need to report buffer occupancy for each transport channel periodically.

With respect to dependent claims:
Regarding claims 45/46/47/48, Sharma teaches wherein the transmission buffer stores data to be transmitted to the base station ([0032], “For the uplink data transmission on USCH the UE reports to the network the traffic volume (current size of RLC data buffers)”).
Regarding claims 59/62/64, Sharma teaches wherein the uplink resources are allocated by the base station based on the first message ([0032], “The UTRAN can use these measurement reports to re-evaluate the current allocation of the USCH/DSCH resources.”).

Claims 5, 14, 24-25, 32, 34, 38, 41, 51 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic and Yi, and further in view of Trott (US 20030156594).
Regarding claims 5/14/32/38/51, Trott teaches wherein the second message ([0087], “AA (Access Assignment) message”) further includes a terminal identifier ([0089], “ID: the id of the user terminal”) and a modulation scheme for the data ([0090], “modClassUp : identifies the modulation and coding used for the uplink.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify identifying MCS as taught by Trott. The motivation/suggestion would have been because there is a need to optimize network efficiency. 
Regarding claims 24/25/34/41/54, Trott teaches receiving, by the base station, a random access request ([0036], “the user terminal, when it has data to transmit, can start a session, beginning with a random access registration request RA-rreq. If resources are available, the base station sends an Access Assignment AA to the user terminal assigning a traffic channel.”); and 
transmitting, by the base station, a random access response for the first message ([0036]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify random access request as taught by Trott. The motivation/suggestion would have been because there is a need to allocate resource to a UE to transmit data. 

Claims 8, 17, 33, 39 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic and Yi, and further in view of Chandra (US 20070133458).
Regarding claims 8/17/33/39/52, Chandra teaches wherein channels between the base station and the terminal comprise a first plurality of channels ([Fig.1], channels 116 and 118) for receiving or transmitting data and a second plurality of channels ([Fig.1], channels 114 and 112) for receiving or transmitting control information ([Fig.1 and 0020], “The Node-B 102 may configure the WTRU 104 to receive and transmit on more than one downlink and uplink control channel and more than one downlink and uplink data channel.”), and wherein the second message ([0026], “a scheduling response.”) is transmitted on one of the second plurality of channels ([0026], “The scheduling response may include … resource allocation for the uplink data channel 118.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify multiple channels as taught by Chandra. The motivation/suggestion would have been because there is a need to enhance communication. 

Claims 9, 18, 40 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun, Petrovic, Yi and Chandra, and further in view of Seki (US 20060114813).
Regarding claims 9/18/40/53, Seki teaches transmitting a result of error check on the received data to the terminal on one of the second plurality of channels ([0062], “the ACK/NACK generator ANG reports the result (ACK/NACK) of error detection on a per-data-stream basis to the transmit station by the control channel.”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify transmit result of error check as taught by Seki. The motivation/suggestion would have been because there is a need to inform transmitting end whether data has been successfully received. 
	
Claims 26-27, 42-43 and 55-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic and Yi, and further in view of Bazar (US 20050111410).
Regarding claims 26/42/55, Bazar teaches wherein the first message is transmitted as an Information Element ([0031], “Header Info composed of a plurality of bits representing a UMD PDU (unacknowledged mode data PDU) header and an MAC-D header.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify plurality of bits as taught by Bazar. The motivation/suggestion would have been because there is a need to transmit data in a physical layer. 
Regarding claims 27/43/56, Bazar teaches wherein the IE comprises a header and a plurality of bits concatenated to the header, the plurality of bits representing the first message ([0031], “Header Info composed of a plurality of bits representing a UMD PDU (unacknowledged mode data PDU) header and an MAC-D header.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify plurality of bits as taught by Bazar. The motivation/suggestion would have been because there is a need to transmit data in a physical layer. 

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic and Yi, and further in view of Mueckenheim (US 20060215604).
Regarding claim 50, Mueckenheim teaches wherein the first information indicates that the transmission buffer is empty ([0044], “the UE may … indicate an empty transmission buffer by sending a "Hold" rate request bit to the Node-B on the EDPCCH.”) 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Sharma to specify empty buffer as taught by Mueckenheim. The motivation/suggestion would have been because there is a need to pause transmission. 

Response to Arguments
Applicant's arguments filed on 05/05/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues (Remark page 14, 1st paragraph)
“The measurement report by the MAC layer of Yi, however, is not transmitted from a 
terminal to a base station. The measurement report by the MAC layer of Yi is shown in Fig. 5 of 
Yi as the step S507”

Examiner respectfully disagrees.
Examiner cited teachings from Sharma and Petrovic, which disclose a base station receives traffic volume in a UE from the UE. Especially, Petrovic discloses the base station receives RLC buffer occupancy of each logical in a UE from the UE.
Yi’s disclosure is a superfluous to a combination of Sharma, Byun and Petrovic because the combination has already disclosed all claim limitations in claim 1. Even though Yi does not disclose a base station receives traffic volume information in a UE from the UE, but Yi has disclosed an inventive concept of determining buffer occupancies of multiple logical channels in the UE.
Based on the foregoing reasoning, the rejection of claims 1-66 are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411